Citation Nr: 1023837	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  03-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to a schedular or extraschedular rating in 
excess of 50 percent for cluster headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by one or more 
Department of Veterans Affairs (VA) Regional Offices (RO). 

In April 2004, a hearing was held in Washington, DC before 
the undersigned Veterans Law Judge.  

In January 2005, the Board reopened the claim of entitlement 
to service connection for depression and remanded all issues 
for further development.  On review, there has been 
substantial compliance with the remand directives.  See 
Dyment v. West, 13 Vet. App. 141 (1999).  In February 2010, 
the case was recertified to the Board from the RO in Atlanta, 
Georgia.  

The Board acknowledges that prior to certification, 
additional VA medical records were added to the claims folder 
following the February 2009 statement of the case and 
supplemental statement of the case.  These records 
essentially duplicate information previously of record.  
Additionally, a VA medical opinion related to the spine was 
obtained in February 2009.  This opinion, however, was 
requested in connection with a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  
That claim is not currently before the Board.  On review, a 
remand for the RO to furnish an additional supplemental 
statement of the case on the appeal issues would serve no 
useful purpose and is not required.  See 38 C.F.R. §§ 19.31, 
19.37 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum schedular 
rating for headaches; his disability picture is contemplated 
by the rating schedule, the schedular evaluation is adequate, 
and referral for extraschedular evaluation is not required.  

2.  Resolving reasonable doubt in the Veteran's favor, 
depression is related to his service-connected disabilities.  

3.  The preponderance of the evidence is against finding that 
any currently diagnosed low back disorder is related to 
either active military service or service-connected 
disabilities; and there is no competent evidence of 
compensably disabling lumbar arthritis within one year 
following discharge from active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular or extraschedular rating in 
excess of 50 percent for cluster headaches are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic 
Code 8100 (2009).  

2.  Depression is secondary to service-connected 
disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); 
38 C.F.R. § 3.310 (2006).

3.  A low back disorder was not incurred during active 
military service, is not proximately due to or aggravated by 
service-connected disabilities, and lumbar arthritis may not 
be presumed to have been incurred during military service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Given the decision to grant entitlement to service connection 
for depression, a detailed explanation of how VA complied 
with the Act is unnecessary with regard to that issue.  
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the remaining issues.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
October 2002 and July 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  In March 
2006, the RO provided the Veteran notice how disability 
ratings and effective dates are determined.  In November 
2008, the RO provided additional information regarding the 
assignment of disability ratings, to include the rating 
criteria for headaches.  The claims were readjudicated in the 
February 2009 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board has reviewed the multiple 
examinations of record and finds them adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  



II. Analysis

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Id.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2009). This 
includes disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, the 
applicable regulation was amended.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The revised regulation sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the ruling in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This requirement was not contained 
in prior versions of the regulation.  See 38 C.F.R. § 3.310 
(2006).  Thus, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which is more 
favorable to the claimant.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102.

a. Depression

The Veteran contends that service connection for depression 
is warranted on either a direct or secondary basis.  The 
Board acknowledges that a Form 9 was not filed following the 
February 2009 statement of the case that addressed 
entitlement to secondary service connection.  
Notwithstanding, the claim of entitlement to service 
connection for depression had already been perfected on 
appeal and as such, the secondary theory is for 
consideration.  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim).

Service treatment records do not show evidence of a chronic 
psychiatric disability.  

The Veteran underwent a VA posttraumatic stress disorder 
(PTSD) examination in February 1999.  At that time, the 
Veteran reported that a canister of nerve gas was thrown in 
his vehicle during service.  He reported a long history of 
psychiatric treatment with several admissions for treatment 
of depression and substance abuse.  The diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
noted that the Veteran had recurrent depression and had been 
in treatment for depression which he opined was exacerbated 
due to his medical problems and pain.  

The Veteran underwent a VA mental disorders examination in 
September 2000.  He reported that he had been depressed for 
years because of medical problems, particularly severe 
headaches and joint pains, especially his knees and feet.  
The diagnosis was recurrent major depression.  The examiner 
stated that "[t]he medical records during the past few years 
indicate that his medical problems have been a major 
psychiatric stressor, and in my opinion, these have severely 
exacerbated his depression."  

At the April 2004 hearing, the Veteran reported a long 
history of psychiatric problems and argued that his 
depression was secondary to service-connected disabilities.  

The Veteran most recently underwent a VA psychiatric 
examination in August 2006.  The examiner conducted an 
extensive review of the claims file and discussed the 
Veteran's history in detail, to include references to 
relevant treatment records.  Following mental status 
examination, Axis I diagnoses were: mood disorder, not 
otherwise specified (depressive disorder not otherwise 
specified versus bipolar disorder, depressed type); cognitive 
disorder, not otherwise specified; anxiety disorder, not 
otherwise specified; and alcohol and cocaine abuse in 
remission per patient report.  The examiner discussed in 
detail the basis for the above diagnoses, to include the 
Veteran's reports as well as the documentation of record.  
Regarding etiology, the examiner stated as follows:

It is most likely that his current 
depressive state is a result of his 
physical health status including his 
frequent headaches and degenerative joint 
disease.  It is at least as likely as not 
that his anxiety disorder is related to 
the alleged nerve gas incident, although 
this may also be a result of his 1991 or 
1992 alleged assault at a bus stop.  It 
is as least as likely as not that his 
cognitive disorder is related to his 
inservice stressor of nerve gas exposure, 
although it may be related to the alleged 
assault in 1991 or 1992.  While the 
veteran does experience depression, 
whether unipolar or bipolar, it is most 
likely his depression has increased in 
severity as a result of his service 
connected disabilities of cluster 
headaches, bilateral pes planus, 
degenerative changes of the right and 
left knees and talonavicular joint and 
loss of extension of the right knee due 
to arthritis.  

VA medical center records show a long history of psychiatric 
disability.  The Veteran was admitted on several occasions 
for substance abuse and he participated in domiciliary 
treatment.  The records show multiple psychiatric diagnoses 
including polysubstance dependence, an adjustment disorder, 
personality disorders, posttraumatic stress disorder, 
depression, schizoaffective disorder, bipolar disorder, 
chronic adjustment disorder with depressed mood, and paranoid 
schizophrenia with depressed mood.  

On review, the competent evidence of record indicates that 
the Veteran has depression related to his physical 
disabilities, to include service-connected cluster headaches, 
bilateral pes planus, bilateral knee arthritis, and 
degenerative changes of the talonavicular joints.  Outpatient 
records also tend to support this finding.  For example, a 
May 1998 psychiatric note documents the Veteran's report that 
his medical illnesses have frustrated him completely and he 
feels there is little hope for him in the future.  In March 
2000, the Veteran reported that he was depressed about his 
life and medical situation.  In January 2002, the Veteran 
reported that he was not in a good mood because of all the 
pain in his body.  A September 2002 neuropsychology note 
indicates the Veteran had depressive symptoms, some of which 
may reflect aesthenia from his chronic pain.  A note dated in 
February 2003 indicates that the Veteran experienced 
depressed moods which have been thought to be secondary to 
his chronic pain.

The Board acknowledges that there is evidence suggesting that 
the Veteran's depression is related to other issues, such as 
marital problems or substance abuse.  The Board further 
acknowledges that the Veteran has multiple other 
disabilities, some of which are not service-connected.  
Nevertheless, under the reasonable doubt doctrine for the 
appellant to prevail there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  Thus, resolving 
reasonable doubt in the Veteran's favor, depression is 
related to service-connected disabilities and secondary 
service connection is warranted.  See 38 C.F.R. § 3.102.  

This decision offers no opinion as to what rating which 
should be assigned to depression.

	b. Low back disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder.  Throughout the appeal, 
he has asserted entitlement based on both direct and 
secondary theories.  

The Veteran also raised a claim of entitlement to 
compensation for a low back disorder pursuant to 38 U.S.C.A. 
§ 1151.  Entitlement to compensation for a back disability 
based on section 1151 was denied by an August 2007 rating 
decision.  The Veteran submitted a notice of disagreement and 
a statement of the case was issued in January 2010.  There 
is, however, no indication that the Veteran filed a timely 
Form 9.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  
Therefore, this issue is not for consideration by the Board.  
38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).  

Service treatment records dated in January 1977 show 
complaints of lower back pain.  The diagnoses included lumbar 
strain and a muscle strain.  In February 1977, the Veteran 
underwent an orthopedic consult.  He reported that he injured 
his back one year prior playing basketball but did not see a 
doctor.  X-rays of the back and neck were okay.  On 
examination, the spine was straight without tenderness and 
there was full range of motion without pain.  In March 1977, 
the Veteran was seen with complaints of a back ache since 
boot camp.  Physical examination revealed a full range of 
motion.  The impression was muscle strain.  

In April 1978, the Veteran was seen with complaints of left 
flank pain.  He thought it happened during a field meet 
playing tug of war.  The assessment was ligament strain or 
tear.  

A February 1980 separation examination did not document any 
complaints or findings related to the back.  

The Veteran underwent a VA examination in July 1981.  He 
reported that he first noticed a knot in his back in February 
1980, that sit-ups aggravated back pain, and that working at 
a light table increased his back pain.  X-rays of the 
lumbosacral spine showed no demonstrable evidence of 
abnormalities.  A diagnosis of "L4 persist abnormality" was 
originally noted, but then crossed out.  The final report did 
not include a diagnosed low back disorder.

The Veteran underwent a VA general medical examination in 
February 1999 and a joints examination in October 1999.  No 
complaints, findings or diagnoses pertaining to a back 
disorder were reported at either examination.  

Social Security Administration records show that the Veteran 
underwent a medical evaluation in June 1999.  At that time, 
he reported a two year history of a back ache.  Physical 
examination resulted in a diagnosis of a history of 
degenerative joint disease with back ache.  During a June 
1999 Social Security psychiatric evaluation he reported that 
degenerative bone disease started in the service.  

At a January 2002 VA examination the Veteran reported having 
back pain in 1977, and that the pain continued after 
discharge.  It reportedly became more severe in the prior 
three to four years.  Lumbosacral X-rays in October 2001 
revealed mild degenerative lumbar changes.  X-rays in January 
2002 showed a straightening of normal lumbar lordosis with a 
small osteophyte at the inferior vertebral endplate of L5.  
The diagnosis was degenerative lumbar arthritis, with a 
limitation of motion.  

In February 2002, the Veteran was referred to physical 
therapy for his low back with a diagnosis of post traumatic 
muscle spasm.  The Veteran reported that he hurt his back in 
1977 while performing sit-ups and that he has had 
intermittent back pain since that time.  

The Veteran underwent an orthopedic consultation in March 
2002.  He reported that in December 2001 he fell from an 
exercise bicycle, hurt his back and everywhere else.  He said 
that he saw "nobody" after the accident but the examiner 
noted that the documentation was different.  He also reported 
that he had back pain in the military but that the pain 
became worse after the accident.  The Veteran stated his pain 
now went into both hips and down into the legs.  An MRI was 
requested. 

A January 2003 orthopedic note dated indicates that an MRI in 
July 2002 showed a herniated disc at L5-S1 with facet 
arthritis causing spinal canal stenosis.  Impression was 
herniated disc with spinal canal stenosis at L5-S1.  

In a January 2003 statement, the Veteran indicated that he 
would like to clarify that his back disorder should be listed 
as secondary to the degenerative changes in his knees.  He 
stated that his back disorder was due to the gait used to 
make up for the disability in his knees and the extra weight 
applied to the spine to compensate.  

At the April 2004 hearing, the Veteran contended that the 
arthritis in his knees spread to his back.  

The Veteran underwent a VA examination in August 2006.  The 
claims file was reviewed.  The examiner noted that the 
Veteran carried a diagnosis of L5-S1 degenerative disk 
disease with disk herniation at the L5-S1 level.  Regarding 
etiology, the examiner stated the following:

At this time, based on C-file review, 
discussion with the patient and 
examination, I would say that with a 
reasonable degree of medical certainty, 
that this patient's lumbar spine 
condition is less likely as not to be 
related to military service based on the 
fact that although he was treated for 
some low back strain in the military, he 
was not seen to have any chronic 
debilitating illness, and he did have a 
fall off of a stationary bicycle in early 
2000, as noted in his medical record.  He 
has documented radiographic studies 
before and after showing a significant 
pathology of his low back after the 
accident.  This all occurred many years 
after his discharge from the military.  

In a September 2006 addendum, the examiner stated that it was 
less likely as not that lumbar arthritis initially manifested 
during the one year period the appellant's 1980 discharge.  
He further stated that the Veteran's "[l]ow back disorder is 
less likely as not to be related to service-connected 
degenerative arthritis of right and left knees or increased 
due to service-connected degenerative arthritis of right and 
left knees."

Service treatment records show that the Veteran was treated 
for low back pain during his period of active duty.  On 
review, however, service treatment records do not support a 
finding of a chronic in-service low back disability and in 
2006, a VA examiner found that the Veteran's complaints 
resolved prior to separation from active duty.  

The Board acknowledges the Veteran's reports of continued 
pain following discharge from service.  The Veteran is 
competent to report symptoms of back pain.  Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran's reports are not, however, necessarily supported 
by the evidence of record.  In this regard, although the 
Veteran was treated numerous times after 1978 for his feet 
and other disabilities, there were no findings or complaints 
related to his back for the remainder of service and no 
complaints or pertinent findings were noted at separation.  
Additionally, the Veteran has provided multiple statements 
regarding the onset of his back pain.  For example, he has 
started that the disorder began in-service.  Yet he also 
claims that it is due to falling off a bike at a VA exercise 
facility in 2000.  In contrast, at a June 1999 Social 
Security examination he reported having a back ache for only 
two years.  The Veteran's reported history is inconsistent 
and appears to vary depending on what claim he is addressing.  
Simply put, his varied reports raise grave doubts as to the 
appellant's credibility.

On review, the preponderance of the competent evidence shows 
that the Veteran's low back disability is not related either 
to active military service or to service-connected 
disabilities.  As noted, the August 2006 VA examiner did not 
find evidence of chronic disability during service or a 
relationship between a current disorder and either service or 
a service-connected disability.  The record does not contain 
competent evidence to the contrary.  The Board acknowledges 
the Veteran's contentions but he is not competent to provide 
a medical diagnosis or an opinion addressing the etiology of 
his disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Evidence of record does not show a diagnosis of lumbar 
arthritis manifested to a compensable degree within one year 
following discharge from active duty.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102.  

Evaluation of cluster headaches

In October 1985, the RO granted entitlement to service 
connection for cluster headaches and assigned a 10 percent 
evaluation effective May 8, 1985.  In December 1999, the 
evaluation was increased to 50 percent effective May 20, 
1998.  In January 2001, the RO continued the assigned 50 
percent evaluation.  The Veteran disagreed with this decision 
and subsequently perfected this appeal.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
At the April 2004 hearing, the Veteran testified that he has 
headaches every day.  He reported getting physically sick 
from his headaches and being on multiple medications.  He has 
reported having been prescribed oxygen and shots to treat his 
headaches.  The representative acknowledged that the Veteran 
was receiving the maximum schedular evaluation but argued 
that the RO should have referred the case for extraschedular 
consideration.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of a 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to a veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

At a September 2000 VA examination the Veteran reported that 
he had bursts (clusters) of headaches for about two weeks, 
and these clusters occur from one to several times a year.  
The time between these headache clusters reportedly varied 
from several months to a year.  The headaches are right-sided 
and associated with nausea, photophobia and were "sick 
headaches."  The appellant asserted that when he had these 
headaches he must lie in a quiet room, that he was unable to 
do anything, and that they woke him up at night.  Their 
duration was reported to last from one to five hours.  
Examination revealed cranial nerves II-XII to be intact.  The 
diagnosis was cluster headaches.  

The Veteran underwent a neurology consult in March 2002.  He 
reported chronic frequent headaches, having about 10 to 15 
each week.  The pain was described as occipital and 
occasionally circular around the scalp.  They were 
hemicranial in the past.  He reported mild photophobia with 
events but no other symptoms.  His headaches were worse since 
recent head trauma from a fall.  Subsequent VA records show 
intermittent complaints and treatment related to headaches.  

At an October 2002 VA examination the Veteran reported 
largely right hemicranial headaches which lasted several 
hours.  They were relieved by taking headache medication and 
sitting in a dark environment.  Occasionally the right side 
of his body became numb, and occasionally the left side of 
the body became weak.  The impression was history of 
headaches with a pattern that was consistent with migraine or 
atypical migraine.  A muscle contraction headache component 
could not be ruled out.  

The Veteran most recently underwent a VA neurological 
disorders examination in August 2006.  The claims folder was 
reviewed.  The Veteran reported having daily right sided 
headaches.  Their normal intensity was reported to be 6 to 8 
on a 10 point, although they could be as bad as 10 out 10.  
The appellant stated that his headaches had associated 
symptoms including a right "red" eye, neck pain, 
photophobia and phonophobia.  When he had a headache he went 
to a dark and quiet area to lay down.  Following examination, 
assessment was as follows:

Chronic headache disorder, with earlier 
descriptions compatible with [c]luster 
headaches, now more likely categorized as 
[c]hronic daily headaches.  By his 
description he would not be able to 
function in any occupation due to his 
headache and accompanying mental state.  
In other words, it is less likely as not, 
the veteran would be able to engage in 
employment as a truck driver due to the 
intensity and frequency of his 
cluster/chronic daily headaches.  

The Board notes that the appellant is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disorders.

The Veteran's service-connected cluster headaches are 
currently evaluated as analogous to migraine headaches.  See 
38 C.F.R. § 4.20.  Pursuant to the rating schedule, a 50 
percent evaluation is assigned for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8100.  This is the maximum 
schedular evaluation available.  Thus, a higher schedular 
evaluation is not warranted.  

The Board has considered the arguments that referral for 
extraschedular consideration is warranted.  To accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran essentially argues that his 
headaches are such that he is unable to work and therefore, 
is entitled to an evaluation greater than 50 percent.  The 
Board acknowledges the statements of record indicating that 
the Veteran is unemployable due to various medical 
disabilities, including his headaches.  Additionally, the 
August 2006 examiner indicated the Veteran could no longer 
drive a truck as a result of his headaches.  Obviously, the 
Veteran's headaches cause occupational impairment.  The 
rating criteria for a 50 percent rating for headaches 
contemplates severe economic inadaptability.  The Board 
further notes that the history provided by the Veteran 
regarding headache symptoms, severity, and frequency varies 
widely throughout the record.  Notwithstanding, the rating 
criteria for headaches appears to describes the Veteran's 
disability level and symptomatology.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule.  
Hence, the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  

The Board does not find any basis for assigning a staged 
extraschedular rating.  Hart.


ORDER

Entitlement to service connection for depression is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to a rating in excess of 50 percent for cluster 
headaches is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


